Citation Nr: 1214571	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 13, 2010 for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disability, to include a blocked aorta and peripheral vascular disease, as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to January 1946. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 Regional Office (RO) in St. Louis, Missouri rating decision and an August 2010 rating decision from the Appeals Management Center (AMC) in Washington, DC. 

Jurisdiction of this case was transferred to the Wichita, Kansas RO.

In the March 2004 rating decision, the St. Louis RO, in part, denied service connection for heart disease.

In connection with this appeal for service connection for heart disease, the Veteran originally requested and was scheduled for a personal hearing before a Veterans Law Judge.  In August 2006, however, the Veteran withdrew his hearing request.  Thus, the Board will proceed with consideration of the appeal, based on the evidence of record. 

The claim was remanded by the Board in a February 2008 decision because the matter was considered inextricably intertwined with the issue of entitlement to service connection for PTSD. 

The Board again remanded this issue for additional development in a December 2010 decision.

Based on statements of the Veteran and his representative, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1(2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), and for reasons discussed in greater detail below, the Veteran's claim for service connection for a heart disability has been recharacterized as noted above.

Regarding, the Veteran's claims regarding his service-connected PTSD disability, the AMC granted service connection for PTSD in an August 2010 rating decision.  The AMC assigned a noncompensable evaluation for PTSD, effective February 3, 2003 and assigned a 30 percent disability rating, effective April 13, 2010.

In September 2010, the Veteran submitted a notice of disagreement from the August 2010, rating decision as he specifically disagreed with the "evaluation percent and the starting date of the evaluation period".

In a September 2011, statement of the case (SOC), the RO addressed the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and entitlement to an initial compensable evaluation for PTSD prior to April 13, 2010 and a disability in excess of 30 percent for PTSD from April, 13, 2010.  In the SOC, the RO increased the initial disability rating for PTSD from 30 to 50 percent, effective April 13, 2010.

Regarding the question of entitlement to an earlier effective date for a grant of service connection for PTSD, because the Veteran's appeal originated from an August 2010 rating decision that granted service connection, he is actually appealing the original assignment of disability evaluations following an award of service connection.  Thus, the claims actually involve the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).

The September 2011 rating decision, in which the RO increased the initial disability rating for PTSD from 30 to 50 percent, effective April 13, 2010, remains in controversy because the staged rating assigned for the period since April 13, 2010 remains less than the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).

However, in his November 2011 substantive appeal, the Veteran indicated that he had read the SOC he received and was only appealing the issue of the "back pay date".  In a statement accompanying his substantive appeal, the Veteran requested that the VA "please pay me back to your indicated date of February 2, 2003 claim received date".

In other words, per the procedural history and the Veteran's substantive appeal, the appeal regarding an initial compensable disability rating for PTSD, is not technically a question of entitlement to an earlier effective date for a 50 percent rating for PTSD, but rather the claim of entitlement to an initial compensable rating for PTSD prior to April 13, 2010.  See Fenderson supra.; see also Hart supra.  Accordingly, the issues currently before the Board have been recharacterized as reflected on the title page.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran asserted in a November 2011 statement that he is not employable solely by reason of his service-connected PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to April 13, 2010, the Veteran's PTSD resulted in slight impairment of social and occupational functioning. 

2.  A cardiovascular disability, to include a blocked aorta and peripheral vascular disease was not shown in service or within the first post-service year, has not been shown by competent evidence to be related to a disease or injury of service origin and is not due to a service connected disease or injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial disability evaluation of 10 percent, but not greater, for the Veteran's service-connected PTSD for the period prior to April 13, 2010, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  A cardiovascular disability, to include a blocked aorta and peripheral vascular disease was not incurred in or aggravated by service, may not be presumed to have been incurred therein and is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a July 2003 letter, prior to the date of the issuance of the appealed March 2004 and August 2010 rating decisions.  The September 2005 and February 2006 letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the September 2011 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's April 2010, May 2011 and June 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his former representative, on his behalf.  

The Board finds the Veteran has been afforded adequate VA examinations in connection with the Veteran's claims.  VA examinations conducted in 2011 were based on a review of all the evidence in the claims file as well as an interview with the Veteran and a physical examination.  Diagnoses were provided with opinions regarding the etiology of the cardiac disorder which were supported by an adequate rationale.  The Veteran's mental health symptomatology was reviewed and a mental status examination was conducted.  Diagnoses were provided along with a Global Assessment of Function score.  The symptomatology noted in the examination report is sufficient to accurately evaluate the Veteran's mental health claim.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to an initial compensable rating prior to April 13, 2010 for PTSD

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

In this case, the Veteran is currently assigned an initial noncompensable disability rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective February 3, 2003.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders, a noncompensable evaluation is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 10 percent evaluation is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A rating of 30 percent is assigned when the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's anxiety/depressive disorder.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The August 2010 rating decision granted service connection for PTSD at a noncompensable disability rating prior to April 13, 2010.

An April 1981 private psychological testing report indicated that the Veteran suffered from severe depression, irritability, seclusiveness, shyness and numerous somatic concerns.   Projective testing indicated sensitiveness, a loss of self-confidence, withdrawal tendencies, dependency needs and an inability to seek out social interest.

An April 1981 treatment note reported that the Veteran was admitted for treatment and evaluation of chronic depression.  He was initially admitted because of general weakness, debilitation and lack of drive.  He was then transferred to the psychiatric ward for therapy and his response was excellent with good improvement.  He was dismissed on an outpatient basis on Sinequan.

A November 1994 treatment report noted that the Veteran took .5 mgs of Xanax 2 to 3 times a day.

A September 2002 private treatment note indicated that the Veteran had been followed for a number of years and had suffered depression for which he sought counseling without significant improvement.  The Veteran's current medications included coated aspirin, Synthroid, Chromagin, Coumadin, Micronase, Actos, Hytrin and Glucophage.

The Veteran underwent a VA examination in April 2010.  He reported long-standing difficulty with emotional and social withdrawal and attachment.  He also described long-standing difficulty with feelings of anxiety.  He apparently sought psychiatric care in the 1970s and at one point was diagnosed with depression for which he was prescribed antidepressants and anxiolytic.  However, he reported that he had not taken any psychiatric medication for several years and was not currently receiving any psychiatric care.

In light of the evidence above that the Veteran's psychiatric disability results in slight impairment, the Board, resolving reasonable doubt in the Veteran's favor, finds that an initial 10 percent evaluation is warranted for the period prior to April 13, 2010.  While the Veteran did not undergo a VA examination prior to April 13, 2010, the evidence demonstrates that for this time period he experienced occupational and social impairment due to mild or transient symptoms of his psychiatric disability.  Private treatment reports noted that the Veteran experienced depression, irritability, seclusiveness, shyness, numerous somatic concerns, sensitiveness, a loss of self-confidence, withdrawal tendencies, dependency needs and an inability to seek out social interest.  Additionally, while the Veteran was not on continuous medication, he was at times prescribed Xanax and Sinequan for his psychiatric disability.

While the Board finds that an initial 10 percent disability evaluation is warranted, there is no basis, however, for a higher rating for PTSD, prior to April 13, 2010.  In this regard, the Board notes there is no evidence the Veteran had panic attacks, sleep disturbances or impaired memory for this time period.  There is no indication that the service-connected mental disorder affected the Veteran's industrial capacity during the pertinent time period.  

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit an evaluation in excess of 10 percent prior to April 13, 2010.  The Board finds the symptomatology more nearly approximates a 10 percent disability during the pertinent time period.  

Thus, for all the foregoing reasons, the Board finds that prior to April 13, 2010, an initial 10 percent, but no higher, rating for PTSD, is warranted.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  The symptomatology reported by the Veteran is included in the ten percent disability evaluation assigned by this decision.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to service connection for a cardiovascular disability, to include a blocked aorta and peripheral vascular disease, as secondary to a service-connected disability.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including heart disease, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Secondary service connection shall be awarded when a disability " is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to a heart disability.

In August 1994, the Veteran presented with complaints of discoloration and severe pain in his toes.  It was noted that he had a past medical history of diabetes and hypertension.  The diagnosis was peripheral vascular occlusive disease, diabetes mellitus, hypothyroidism, atherosclerotic vascular disease.

A September 1995 hospital treatment note reported that the Veteran had aortoliac occlusive disease, was status post aortobifemoral bypass, had bilateral stenosis and acute bilateral aortofemoral and femoral/popliteal thrombosis.

In a March 2003 letter, the Veteran's private physician noted that he had known the Veteran for nearly 20 years.  He stated that the Veteran's diagnosis of PTSD stemming from World War II service was legitimate and had a bearing on his cardiovascular disease as well as the other health problems he had experienced.

The Veteran underwent a VA examination in April 2010.  He had a history of hypertension, angina, dizziness, fatigue, and dyspnea.  The diagnosis was peripheral vascular disease with aortoiliac occlusive disease.  The examiner determined that the Veteran's peripheral vascular disease was not caused or a result of his PTSD disability as the Veteran's age, diabetes mellitus, past tobacco abuse and hypertension were the cause of his heart condition.  The examiner concluded that he believed that the Veteran's peripheral vascular disease would have occurred even if he never was involved in the military.

The Veteran underwent a VA examination in May 2011.  It was noted that the Veteran was hospitalized in September 1994 for an aortic femoral bypass and again in 1995 for aortic femoral bypass surgery as a result of blockage.  He had a positive history of myocardial infarction, hypertension, hypertensive heart disease, fatigue and dyspnea.  His myocardial infarction occurred in 1968.  The diagnosis was peripheral vascular disease requiring bilateral femoral bypass surgery.  The examiner determined that it was less likely than not that any current heart disability, to include peripheral vascular disease, had been caused or permanently aggravated by the Veteran's service-connected PTSD.  The examiner noted that the Veteran's service-connected disabilities of impaired hearing, tinnitus and PTSD did not cause the Veteran's peripheral vascular disease.  His peripheral vascular disease was most likely due to age, hypertension, diabetes and his history of smoking a pack of cigarettes per day for 25 years.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cardiovascular disability, to include a blocked aorta and peripheral vascular disease, to include as secondary to a service-connected PTSD disability is not warranted.

There is a current diagnosis of peripheral vascular disease; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records are negative for treatments or complaints of a heart disability.  Additionally, he was not diagnosed with heart disease until many years after service as the first evidence of a heart disability was his myocardial infarction which occurred in 1968.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with a heart disability to a compensable degree within one year of service.  

The Board finds that while the competent evidence of record shows currently diagnosed a cardiovascular disability, to include a blocked aorta and peripheral vascular disease, it does not demonstrate that the heart disability manifested to a compensable degree within one year of separation, nor does it demonstrate continuity of symptomatology since service, and does not demonstrate that any of these disabilities are as likely as not related to service.  To the contrary, the competent evidence includes the April 2010 VA medical opinion that the disabilities in question are not related to service.  The examiner noted that the Veteran's peripheral vascular disease would have occurred even if he never was involved in the military.

The Veteran claims that his heart disability was a result of his service-connected PTSD disability.  A secondary service connection claim requires medical evidence to connect the asserted secondary condition to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, supra).

However, the claim must still fail as the most probative medical evidence shows that the Veteran's heart disabilities are not etiologically (including by way of aggravation) related to the Veteran's service-connected disabilities to include his PTSD.

Regarding a relationship of the heart disabilities to service or a service-connected disability, there are conflicting opinions as to whether the Veteran's heart disability is related to his service-connected PTSD.

As noted above, in a March 2003, the Veteran's private physician opined that the Veteran's diagnosis of PTSD stemming from World War II service was legitimate and had a bearing on his cardiovascular disease.  Conversely, the April 2010 and May 2011 VA examiners unequivocally concluded that the Veteran's heart condition were not caused by or a result of the Veteran's service-connected disabilities to include PTSD.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the April 2010 and May 2011 VA examiner's opinions to be the most probative.  While the March 2003 letter noted that the Veteran's PTSD had a bearing on his cardiovascular disease, he did not address other contributing factors such as the Veteran's medical history which included diabetes, tobacco abuse as well as his age.

In contrast, the April 2010 and May 2011 VA examiners provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran when concluding that the Veteran's claimed bilateral heart disability was not the result of military service, to include as secondary to service-connected PTSD.  Significantly, the examiners also noted that the more likely cause of the Veteran's heart disability was age, hypertension, diabetes and his history of smoking a pack of cigarettes per day for 25 years.

For these reasons the Board finds the April 2010 and May 2011 VA examiner's assessments to clearly be the most probative.  

The Board has also considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his heart disability is the result of his service-connected PTSD.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service and his service-connected disabilities, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

Given that the most probative competent opinion is against a finding of a relationship between a cardiovascular disability, to include a blocked aorta and peripheral vascular disease and service, to include as secondary to service-connected PTSD, the Board finds that the preponderance of the competent evidence is against the claim and thus concludes that service connection is not warranted.


ORDER

An initial rating of 10 percent, but no higher, for PTSD for the period prior to April 13, 2010, is granted, subject to the governing law and regulations pertaining to the payment of monetary benefits. 

Entitlement to service connection for a cardiovascular disability, to include a blocked aorta and peripheral vascular disease, as secondary to a service-connected disability is denied.



REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id. For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As noted above, in a statement accompanying his November 2011 substantive appeal, the Veteran claimed that his PTSD was "a disease that caused me to be placed on Social Security and end my working career".  Given the statements regarding the Veteran's inability to work possibly due to service-connected disabilities, the record also raises the issue of entitlement to a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, supra.  The Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Therefore, on remand, the RO will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected disabilities has on his ability to obtain and maintain employment.  Service connection is in effect for PTSD, bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for PTSD, hearing loss and/or tinnitus.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder which have not already been obtained.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination(s) by an appropriately qualified health care professional for the purpose of determining the impact that his service-connected PTSD, hearing loss and tinnitus have on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available prior to completion of the evaluation.  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  The examiner(s) should include a discussion of all functional impairment caused by the service connected disabilities, specifically as to how it would relate to appellant's ability to obtain or maintain employment, given his occupational experience and educational background.

The examiner(s) should reconcile the opinion(s) with all other clinical evidence of record.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  Thereafter, readjudicate the claim.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


